DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments, IDS’s and accompany remarks dated  12/7/21, 11/23/21 and 08/16/21.  Applicant’s amendments are entered and made of record.  
The pending claims at this time are 1, 3, 5 and 6.  Applicant has cancelled claims 2 and 4 and modified Claim 1 by adding the cover factor of 2400 to 2700.  All claims are still rejected with this office action.
The IDS’s dated 11/23/2021 and 08/16/2021 are being remitted with this Office action.  Both IDS’s have been considered.
 Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant’s explanations on the verification of translation correction is noted. There are no issues at this time with the explanation of changing the verbiage from “degree of interlacing” to “degree of entanglement.”
Applicant has submitted two IDS’s dated 11/23/2021 and 08/16/2021 bot of this have been reviewed, have good art, but the rejections are being maintained.  
Applicant’s first traversal is over the 35 USC 103 rejection made over Nibu et al. (JP 7-90747) in view of Ishii et al WO ‘416.  Applicant in the footnote portion of this 
	Applicant is incorrect in their deduction.  The translated google patents hyperlink which was used was cited as entry “U” in the NPL section of the PTO-892 dated 08/20/2020. A clip of it has been provided for convenience.  Therefore, this argument is not found to be convincing, as it was properly cited on the proper form.

    PNG
    media_image1.png
    534
    1105
    media_image1.png
    Greyscale

	Applicant’s next traversal is over the primary reference of Nibu et al. [JP ‘747].  Applicant’s argument is that the composition of the fiber and the range shown by Nibu et al. in the working examples if different from currently modified Claim 1. 
It should be noted that Applicant's description in paragraph 0021 discloses a cover factor of 2300 to 2800.  
	The JP reference discloses that the cover factor is 2000 or more [0057] so that the air permeability is less than 0.5 cc/cm2/sec.  Table 1, example 5 where PET is used (same composition as Applicant)  is very close -2705 to Applicant's newly modified endpoint of 2700.  In fact it is a very slight increase which still would have suppressed 
	Also, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  Therefore, this rejection is maintained and the traversal is found to be unconvincing. 
	Applicant’s next traversal is over the rejection made over Ise (USPUB 2015/0368834) in view of Ishii WO ‘416.  Applicant again argues that the composition is different and zones in on Example 1 which shows the use of polyhexamethylene adipamide and then points to 0082 of Ise which shows the use of PET but with a CF of 2392 which again is within the scientific standard deviation range of plus or minus 10.  
	It should be noted that Applicant's description in paragraph 0021 discloses a cover factor of 2300 to 2800.
	Again, the example of 2392 is very close to 2400 and would have same properties as stated in Ise in paragraphs 0046-0048. Paragraph 0046 discloses that the cover factor ranges from 2000 to 2600.  Paragraph 0048 of Ise discloses that there are . 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

11.	Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0790747A issued to Nibu et al. in view of WO 01/009416A1 issued to  Asahi Kasei Corp.
	Nibu et al teaches a base fabric for a non-coated airbag, which comprises a low-breathing high-density woven fabric having a cover factor of 2000 or more and an air permeability of less than 0.5 cc / cm 2 / sec, wherein each of the processes constituting the woven fabric.   A non-coated airbag in which both fiber yarns are interlaced in water so as to have entangled portions at intervals of 10 to 50 mm.  The base fabric for an uncoated airbag is a high-density woven fabric comprises a fiber selected from polyethylene terephthalate [0019 and claim 2], wherein the fineness of the fiber yarn constituting the high-density fabric is 500 denier or less, and the fineness of the single yarn is 4 denier or less [0019 and claim 3] .
	Regarding the modification of claim 1, which now seeks a cover factor of 2400-2700;  discloses that the cover factor is 2000 or more [0057] so that the air permeability is less than 0.5 cc/cm2/sec.  Table 1, example 5 where PET is used (same composition as Applicant)  is very close -2705 to Applicant's newly modified endpoint of 2700.  In fact it is a very slight increase which still would have suppressed air permeability.  Support for said assumption is also validated by Applicant’s description which has cover factor ranging from 2300 to 2800 and still has the same suppressed air permeability at 2800, which is vastly increased from just 5 points of 2705 .  Also an increase of 5 in within the grasp of stand deviation of a skilled artisan.  

	JP ‘747 does not clearly teach that the warp/weft mean MMD (mean deviation of friction coefficient) of the surface is 0.02 or lower.
	This is remedied by the teachings of WO 01/009416. 
WO ‘416 teaches (see e.g. page 7, lines 24-25, page 11, lines 14-20) that, by setting the MMD of a woven fabric for a non-coated airbag to 0.04 or lower, the resistance when the folded woven fabric is expanded is reduced, and there is no tendency for the expanded shape to be uneven or for control of the direction of expansion to be difficult.
Prevention of tendencies for the expanded shape to be uneven or for control of the direction of expansion to be difficult is a general goal in the technical field of airbags, and regarding the surface of the woven fabric for non-coated airbags disclosed in JP ‘747, a person having ordinary skill in the art would have easily have arrived or conceived of applying the feature disclosed in WO ‘416, and setting the value to 0.04 or lower.
	Claims 1, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20150368834A1 issued to Ise in view of WO  01/009416A1 issued to Asahi Kasei Corp.
	Regarding modified Claim 1, where Applicant seeks a non-coated air bag fabric comprising: a plurality of weft threads; and a plurality of warp threads, wherein the weft threads and the warp threads comprise a raw yarn of interlaced threads having a degree of entanglement of 20 or less, and are constituted by multifilament threads in which polyethylene terephthalate fibers are used, the number of filaments in each of the multifilament threads is 122 to 242, and a warp/weft average MMD (a mean deviation of a coefficient of friction) of a surface is 0.02 or less; Ise teaches making woven fabrics for which are not coated airbag [see claim 14 of the instant reference], provided with multifilament fibers having a fineness of 300 to 720 dtex, and individual filament fineness of 0-2 dtex, a cover factor of 2000 to 2600 made form synthetic fibers such as polyethylene terephthalate fibers [0040]. At 0023, the instant reference teaches that the woven fabric uses synthetic fiber substantially free of twisting and having 5 to 30 entanglements/m is used for the weaving thread bulk yarn used to weave the woven fabric.
	Paragraph 0046 discloses that the cover factor ranges from 2000 to 2600.  Paragraph 0048 of Ise discloses that there are no weaving difficulties if the cover factor is 2600 or less.  The example in Ise has a cover factor of 2392.  This is very close to Applicant's claimed range.  Paragraph 0048 discloses that the static air permeability is suppressed if the cover factor is 2000 or more.  With the example being very close to 2400, it would be expected that the static air permeability is suppressed.  Similarly, a 
	Ise does not clearly teach that the warp/weft mean MMD (mean deviation of friction coefficient) of the surface is 0.02 or lower.
	This is remedied by the teachings of WO 01/009416. 
WO ‘416 teaches (see e.g. page 7, lines 24-25, page 11, lines 14-20) that, by setting the MMD of a woven fabric for a non-coated airbag to 0.04 or lower, the resistance when the folded woven fabric is expanded is reduced, and there is no tendency for the expanded shape to be uneven or for control of the direction of expansion to be difficult.
Prevention of tendencies for the expanded shape to be uneven or for control of the direction of expansion to be difficult is a general goal in the technical field of airbags, and regarding the surface of the woven fabric for non-coated airbags disclosed in Ise’s fabric, a person having ordinary skill in the art would have easily have arrived or conceived of applying the feature disclosed in WO ‘416, and setting the value to 0.04 or lower.
Regarding Claim 3, where Applicant seeks that the non-coated air bag fabric according to claim 1, wherein the fabric has a weave density of 200/dm to 295/dm inclusive; Applicant is directed to 0043-0046.
	Regarding Claim 5, where Applicant seeks that the non-coated air bag fabric according to any of claim 1, wherein the multifilament threads have a single fiber fineness of 1.0 to 3.5 dtex; Applicant is directed 0045, where the 0 to 2dtex, the single fiber constituting the fabric of the instant reference.
	Regarding Claim 6, where Applicant seeks an air bag formed using the non-coated air bag fabric according to any of claim 1; Applicant is directed to the title, 0001 and the entire reference. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP